THE THIRTEENTH COURT OF APPEALS

                                       13-21-00249-CV


  Shelley Thomson, acting by and through Selene Smith, as next friend, and Philip M.
            Ross, individually and as Trustee of the Shelley Thomson Trust
                                           v.
                    Texas Health and Human Services Commission


                                   On Appeal from the
                    County Court at Law No. 2 of Comal County, Texas
                          Trial Court Cause No. 2019GDB0001


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

October 14, 2021